United States Court of Appeals
                      For the First Circuit

No. 08-2134

                        LPP MORTGAGE, LTD.,

                       Plaintiff, Appellant,

                                   v.

                         LEONARD SUGARMAN,

                       Defendant, Appellee.


                              ERRATA SHEET

     The opinion of this Court, issued on May 7, 2009, should be

amended as follows.

     On page 6, line 4, replace "Sugarman." with "Statler.".

     On page 3, last line, and on page 4, lines 3 and 5, replace

"Tree-Free" with "Tree Free".     On page 5, line 8, replace "Tree-

Free's" with "Tree Free's".